



PURCHASE AGREEMENT
This Purchase Agreement, dated as of January 1, 2020 (this “Agreement”), is
entered into by and among RGA Reinsurance Company, a Missouri corporation
(“RGA”), Aurora National Life Assurance Company, a California corporation and a
wholly-owned subsidiary of RGA (“Aurora,” together with RGA, the “Transferors,”
each a “Transferor”), Golub Capital BDC, Inc., a Delaware corporation (“GBDC”),
and, solely with respect to Section 6, each of Senior Loan Fund LLC, a Delaware
limited liability company (“GBDC SLF”), and GCIC Senior Loan Fund LLC, a
Delaware limited liability company (“GCIC SLF” and, together with GBDC SLF, the
“SLFs” and each, an “SLF”).
WHEREAS, RGA owns certain limited liability company interests of GBDC SLF (all
such interests held by RGA, the “GBDC SLF Interests”) and Aurora owns certain
limited liability company interests of GCIC SLF (all such interests held by
Aurora, the “GCIC SLF Interests” and, together with the GBDC SLF Interests, the
“SLF LLC Interests”);


WHEREAS, GBDC owns all of the other outstanding limited liability company
interests of GBDC SLF and GCIC SLF not owned by RGA and Aurora, respectively,
and upon effectiveness of the transactions contemplated by this agreement shall
be the sole member of each of GBDC SLF and GCIC SLF;


WHEREAS, subject to the terms and conditions of this Agreement, the parties
desire that RGA sells, transfers, conveys and assigns to GBDC, and that GBDC
purchase and acquire from RGA, the GBDC SLF Interests and any and all rights and
benefits incident to the ownership thereof; and


WHEREAS, subject to the terms and conditions of this Agreement, the parties
desire that Aurora sells, transfers, conveys and assigns to GBDC, and that GBDC
purchase and acquire from Aurora, the GCIC SLF Interests and any and all rights
and benefits incident to the ownership thereof.


NOW THEREFORE, in consideration of the mutual agreements, covenants,
representations, warranties and indemnities contained in this Agreement, and
intending to be legally bound hereby, the parties agree as follows:
1.
Sale and Purchase of the SLF LLC Interests; Closing.

(a)    Sale and Purchase of GBDC SLF Interests. Subject to the terms and
conditions of this Agreement, RGA shall sell, convey, assign and deliver to
GBDC, and GBDC shall purchase and acquire from RGA, the GBDC SLF Interests and
any and all rights and benefits incident to the ownership thereof, for and in
consideration of a cash payment in the amount of the Net Asset Value (as defined
below) of the GBDC SLF Interests as determined pursuant to Section 1(c) together
with interest payable on such amounts calculated in accordance with Section
1(e).
(b)    Sale and Purchase of GCIC SLF Interests. Subject to the terms and
conditions of this Agreement, Aurora shall sell, convey, assign and deliver to
GBDC, and GBDC shall purchase and acquire from Aurora, the GCIC SLF Interests
and any and all rights and benefits incident to the ownership thereof, for and
in consideration of a cash payment in the amount of the Net Asset Value of the
GCIC SLF Interests as determined pursuant to Section 1(c) together with interest
payable on such amounts calculated in accordance with Section 1(e).
(c)    Net Asset Value Determination. Promptly, but in no event later than 60
days following the date hereof, GBDC shall cause to be determined the Net Asset
Value of each of the GBDC SLF Interests





--------------------------------------------------------------------------------





and the GCIC SLF Interests as of December 31, 2019 (the “Valuation Date”). For
purposes of this Agreement, “Net Asset Value” means, with respect to the
applicable SLF LLC Interests, the net asset value of such SLF LLC Interests in
each case as determined in good faith by GC Advisors LLC, the investment adviser
to GBDC (“GC Advisors”), under its valuation policies and procedures
consistently applied across funds advised by GC Advisors, consistent with the
amounts at which the same asset is valued by GC Advisors and held by parties not
affiliated with GC Advisors and in accordance with United States generally
accepted accounting principles (the “Valuation Procedures”). Notwithstanding
anything herein to the contrary, each of GBDC SLF’s debt investments in Advanced
Pain Management Holdings, Inc., Joerns Healthcare, LLC, Paradigm DKD Group, LLC,
and Sage Dental Management, LLC shall be valued as of the Valuation Date by an
Approved Valuation Expert, and the valuation of such investments used to
determine the Net Asset Value shall be determined consistent with the valuation
of such Approved Valuation Expert. For this purpose, a valuation of an asset as
of the Valuation Date shall be considered consistent with a valuation of an
Approved Valuation Expert if it is equal to the recommended value or within the
recommended range of values determined by the Approved Valuation Expert as of
such date. An “Approved Valuation Expert” shall mean any of Duff & Phelps, LLC,
Murray, Devine & Co., Inc. or Houlihan Lokey Inc.
(d)    Closing. The transfer of the SLF LLC Interests, free and clear of all
encumbrances, pursuant to this Agreement shall occur and be effective
simultaneously with the execution of this Agreement. The consummation of the
transactions contemplated by this Agreement shall be deemed to occur at 12:01
a.m., Eastern time, on the date of this Agreement (the “Effective Time”).
(e)    Payments. On or before March 2, 2020, GBDC shall pay (i) to RGA an amount
equal to the Net Asset Value of the GBDC SLF Interests together with interest on
such Net Asset Value accrued from the date of this Agreement through, but
excluding, the date on which such payment is made and (ii) to Aurora an amount
equal to the Net Asset Value of the GCIC SLF Interests together with interest on
such Net Asset Value accrued from the date of this Agreement through, but
excluding, the date on which such payment is made. Interest pursuant to this
Section 1(e) shall accrue at the short-term applicable federal rate for
quarterly compounding, as described under Section 1274(d) of the Internal
Revenue Code of 1986, as amended, as in effect as of the date of this Agreement.
As a condition to receipt of any payments pursuant to this Agreement, each
Transferor shall deliver to GBDC a Certificate of Non-Foreign Status in the form
attached hereto as Exhibit A, duly executed by such Transferor.
(f)    Cooperation. GBDC, on the one hand, and Transferors, on the other hand,
shall cooperate fully with each other in furnishing any information or
performing any action reasonably requested by the other party, which information
or action is necessary to the timely and successful consummation of the
transactions contemplated by this Agreement, including such cooperation as may
be necessary or appropriate in connection with the credit facilities of the
respective SLFs.
2.
Representations and Warranties of Transferors.

The Transferors, jointly and severally, represent and warrant to GBDC, as of the
date of this Agreement, as follows:
(a)    Organization; Authority. Each Transferor is an entity duly organized and
validly existing in good standing under the laws of its jurisdiction of
organization with full power and authority to enter into and to consummate the
transactions contemplated by this Agreement and otherwise to carry out its
obligations hereunder, and the execution, delivery and performance by each
Transferor of the transactions contemplated by this Agreement have been duly
authorized by all necessary corporate or similar action on the part of such
Transferor. This Agreement, when executed and delivered by the Transferors,
shall constitute a valid and


2



--------------------------------------------------------------------------------





legally binding obligation of each Transferor, enforceable against such
Transferor in accordance with its terms, except (a) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, and
any other laws of general application affecting enforcement of creditors’ rights
generally, (b) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies, or (c) to the
extent the indemnification provisions contained herein may be limited by federal
or state securities laws.
(b)    Title to Interest. RGA and Aurora own all right, title and interest
(legal and beneficial) in and to the GBDC SLF Interests and GCIC SLF Interests,
respectively, as of the date hereof, free and clear of all Encumbrances (as
defined below). Upon delivery of the SLF LLC Interests to GBDC, GBDC will
acquire good and marketable title to the SLF LLC Interests free and clear of all
the following of any nature whatsoever: security interests, liens, pledges,
claims (pending or threatened), charges, escrows, encumbrances, lock-up
arrangements, options, rights of first offer or refusal, community property
rights, mortgages, indentures, security agreements or other agreements,
arrangements, contracts, commitments, understandings or obligations, whether
written or oral and whether or not relating in any way to credit or the
borrowing of money (collectively, “Encumbrances”). None of the SLF LLC Interests
is subject to any prior conveyance, transfer or participation or agreement to
convey, transfer or participate, in whole or in part, except pursuant to this
Agreement.
(c)    No Conflicts. Neither the execution and delivery of this Agreement nor
the performance or consummation of the transactions contemplated hereby by the
Transferors, will conflict with, result in the breach of, constitute a default
under, or accelerate performance provided by the terms of: (i) any law, rule or
regulation of any government or governmental or regulatory agency; (ii) any
judgment, order writ, decree, permit or license of any court or governmental or
regulatory agency to which each Transferor may be subject; (iii) any contract,
agreement, commitment or instrument to which each Transferor is a party or by
which it or any of its assets is bound; or (iv) such Transferor’s constituent
documents or other governing instruments (or constitute an event which, with the
passage of time or action by a third party, would result in any of the
foregoing). The execution and delivery of this Agreement by Transferors and the
performance and consummation of the transactions contemplated hereby do not
require any registration, filing, qualification, consent or approval under any
law, rule, regulation, judgment, order, writ, decree, permit or license to which
Transferors may be subject. Neither the execution and delivery of this Agreement
nor the performance or consummation of the transactions contemplated hereby, by
Transferors will result in the creation of any Encumbrances upon any of the SLF
LLC Interests.
(d)    Litigation. There is no action, suit, claim, proceeding, arbitration,
governmental inquiry or investigation or other action pending or, to
Transferors’ knowledge, threatened against any Transferor, at law or in equity,
before or by any governmental or regulatory department, commission, board,
bureau, agency or instrumentality, domestic or foreign, which, if adversely
determined, would question the validity of, or prevent or delay the consummation
of, the transactions contemplated by this Agreement or any Transferor’s ability
to perform its obligations hereunder or adversely affect any Transferor’s
ability to transfer the applicable SLF LLC Interests pursuant to this Agreement.
There is no action or suit by any Transferor pending or threatened against any
other Person relating to the SLF LLC Interests or the Funds.
(e)    Brokers. Neither Transferor has, directly, or indirectly, dealt with
anyone acting in the capacity of a finder or broker, nor has any Transferor
incurred any obligations for any finder’s or broker’s fee or commission, in
connection with the transactions contemplated by this Agreement.
(f)    Solvency. Neither Transferor has: (1) made a general assignment for the
benefit of creditors; (2) filed any voluntary petition in bankruptcy or suffered
the filing of any involuntary petition by its creditors;


3



--------------------------------------------------------------------------------





(3) suffered the appointment of a receiver to take possession of all, or
substantially all, of its assets; (4) suffered the attachment or other judicial
seizure of all, or substantially all, of its assets; (5) admitted in writing its
inability to pay its debts as they come due; or (6) made an offer of settlement,
extension or composition to its creditors generally. The transfer of the SLF LLC
Interests is not being made by any Transferor with the intent to hinder, delay,
or defraud either present or future creditors of any Transferor.
(g)    Compliance with Law. Neither Transferor nor anyone acting on any
Transferor’s behalf has offered to sell the SLF LLC Interests by means of any
general solicitation or general advertising. Transferors’ ownership of the SLF
LLC Interests has been conducted in all material respects in accordance with all
applicable laws, rules, regulations and other requirements of all governmental
authorities having jurisdiction over Transferors.
(h)    No Reliance. Each Transferor acknowledges that it has made an independent
decision to enter into the transactions contemplated by this Agreement and that,
in making its decision to sell the SLF LLC Interests, each Transferor has relied
solely upon its own independent investigations and, with the exception of the
determination of Net Asset Value of the SLF LLC Interests pursuant to Section
1(c), is not relying on GBDC, GC Advisors or any of their respective affiliates,
or any other person or entity with respect to the legal, tax and other economic
considerations involved in this transaction other than its own advisers.
3.
Representations and Warranties of GBDC.

GBDC hereby represents and warrants to Transferors, as of the date of this
Agreement, as follows:
(a)    Organization; Authority. GBDC is a Delaware corporation duly organized
and validly existing in good standing under the laws of its jurisdiction of
organization with full power and authority to enter into and consummate the
transactions contemplated by this Agreement and otherwise to carry out its
obligations hereunder, and the execution, delivery and performance by GBDC of
the transactions contemplated by this Agreement have been duly authorized by all
necessary corporate or similar action on the part of GBDC. This Agreement, when
executed and delivered by GBDC, shall constitute a valid and legally binding
obligation of GBDC, enforceable against it in accordance with its terms, except
(a) as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, and any other laws of general application affecting
enforcement of creditors’ rights generally, (b) as limited by laws relating to
the availability of specific performance, injunctive relief, or other equitable
remedies, or (c) to the extent the indemnification provisions contained herein
may be limited by federal or state securities laws.
(b)    No Conflicts. Neither the execution and delivery of this Agreement, nor
the performance or consummation of the transactions contemplated hereby by GBDC,
will conflict with, result in the breach of, constitute a default under or
accelerate performance provided by the terms of: (i) any law, rule or regulation
of any government or governmental or regulatory agency; (ii) any judgment,
order, writ, decree, permit or license of any court or governmental or
regulatory agency to which GBDC may be subject; (iii) any contract, agreement,
commitment or instrument to which GBDC is a party or by which it or any of its
assets is bound; or (iv) GBDC’s constituent documents or other governing
instruments (or constitute an event which, with the passage of time or action by
a third party, would result in any of the foregoing). The execution and delivery
of this Agreement by GBDC and the performance and consummation of the
transactions contemplated hereby do not require any registration, qualification,
consent or approval under any such law, rule, regulation, judgment, order, writ,
decree, permit or license to which GBDC may be subject.
(c)    Valuation Procedures. The Valuation Procedures shall be consistent with
the valuation policies and procedures used by GC Advisors to value the portfolio
company investments of GBDC and to


4



--------------------------------------------------------------------------------





determine the net asset value of GBDC as of December 31, 2019, and the Valuation
Procedures are substantially the same as the valuation policies and procedures
historically used by each of the SLFs to determine the fair value of their
respective investments and determine their respective net asset value.
(d)    Acknowledgments. GBDC is acquiring the SLF LLC Interests for GBDC’s own
account, for investment and not with a view to the distribution or resale
thereof, except in compliance with the Securities Act of 1933, as amended (the
“Securities Act”), and applicable state securities laws. GBDC has such knowledge
and experience in financial and business matters and in making investments of
this type that it is capable of evaluating the merits and risks of purchasing
the SLF LLC Interests. GBDC is an “accredited investor,” as that term is defined
in Rule 501(a) of Regulation D under the Securities Act, and a “qualified
purchaser” for purposes of Section 3(c)(7) of the Investment Company Act of
1940, as amended.
(e)    Brokers. GBDC has not, directly or indirectly, dealt with anyone acting
in the capacity of a finder or broker and has not incurred any obligations for
any finder’s or broker’s fee or commission in connection with the transactions
contemplated by this Agreement.
(f)    Solvency. GBDC has not: (1) made a general assignment for the benefit of
creditors; (2) filed any voluntary petition in bankruptcy or suffered the filing
of any involuntary petition by its creditors; (3) suffered the appointment of a
receiver to take possession of all, or substantially all, of its assets; (4)
suffered the attachment or other judicial seizure of all, or substantially all,
of its assets; (5) admitted in writing its inability to pay its debts as they
come due; or (6) made an offer of settlement, extension or composition to its
creditors generally.
(g)    No Reliance. GBDC acknowledges that it has made an independent decision
to enter into the transactions contemplated by this Agreement and that, in
making its decision to purchase the SLF LLC Interests, GBDC has relied solely
upon its own independent investigations and is not relying on the Transferors or
any of their respective affiliates, or any other person or entity with respect
to the legal, tax and other economic considerations involved in this transaction
other than its own advisers.
(h)    Sufficiency of Cash. GBDC has, and at the time of GBDC’s purchase of the
SLF LLC Interests will have, sufficient cash on hand to make the payments set
forth in Section 1(e).
4.
Survival of Representations and Warranties.

Each and every representation and warranty in this Agreement, the Exhibits to
it, and the Assignment Agreement shall survive the Closing.
5.
Indemnification.

(a)    Indemnification by Transferors. Transferors, jointly and severally,
hereby agree to defend, indemnify and hold harmless GBDC, its affiliates and
their respective partners, employees, officers, directors, members, managers,
agents, successors and assigns, from and against any and all losses, damages,
claims, suits, proceedings, liabilities, costs, fees and expenses (including
settlement costs, interest, penalties, reasonable attorneys’ fees and any
reasonable legal or other expenses for investigation or defense of any actions
or threatened actions) (collectively, “Losses” or “Claims,” as the context
requires) which may be imposed, sustained, incurred or suffered or asserted as a
result of, relating to or arising out of (i) any inaccuracy in or material
breach of any representation or warranty of Transferors contained in this
Agreement, (ii) any failure by any Transferor to perform any covenant, agreement
or obligation of Transferors contained in this Agreement (unless specifically
waived in writing by GBDC), (iii) any claim by any Person with whom or


5



--------------------------------------------------------------------------------





which any Transferor has, directly or indirectly, dealt for any finder’s or
broker’s fee or commission in connection with the transactions contemplated by
this Agreement, and (iv) any and all actions, suits, litigations, arbitrations,
proceedings, investigations, claims or liabilities arising out of any of the
foregoing.
(b)    Indemnification by GBDC. GBDC agrees to defend, indemnify and hold
harmless Transferors, their affiliates and their respective partners, employees,
officers, directors, members, managers, agents, successors and assigns from and
against any and all Losses and Claims which may be imposed, sustained, incurred
or suffered or asserted as a result of, relating to or arising out of (i) any
inaccuracy in or material breach of any representation or warranty of GBDC
contained in this Agreement, (ii) any failure by GBDC to perform any covenant,
agreement or obligation of GBDC contained in this Agreement (unless specifically
waived in writing by Transferors), (iii) any claim by any Person with whom or
which GBDC has, directly or indirectly, dealt for any finder’s or broker’s fee
or commission in connection with the transactions contemplated by this
Agreement, and (iv) any and all actions, suits, litigations, arbitrations,
proceedings, investigations, claims or liabilities arising out of any of the
foregoing.
(c)    Procedure for Third Party Claims.
(i)    If a Person entitled to assert a claim for indemnification under this
Agreement shall receive notice of the assertion by any Person not a party to
this Agreement of any claim or of the commencement of any action or proceeding
(a “Third Party Claim”) with respect to which either Transferors or GBDC is
obligated to provide indemnification, the indemnified party (the “Indemnitee”)
shall give the indemnifying party (the “Indemnitor”) prompt written notice after
becoming aware of such Third Party Claim. The failure of the Indemnitee to give
notice as provided in this Section 5(c)(i) shall not relieve the Indemnitor of
its obligations for indemnification under this Agreement, except to the extent
that the failure has materially and adversely affected the rights of the
Indemnitor. The notice from the Indemnitee shall describe the Third Party Claim
in reasonable detail.
(ii)    An Indemnitor may elect to compromise or defend, at the Indemnitor’s own
expense and by the Indemnitor’s own counsel, any Third Party Claim. If an
Indemnitor elects to compromise or defend a Third Party Claim, it shall, within
thirty (30) days (or sooner, if the nature of the Third Party Claim so
requires), notify the Indemnitee of its intent to do so, and the Indemnitee
shall cooperate in the compromise of, or defense against, the Third Party Claim.
The Indemnitor shall pay the Indemnitee’s actual out-of-pocket expenses incurred
in connection with its cooperation. After notice from an Indemnitor to an
Indemnitee of its election to assume the defense of a Third Party Claim, the
Indemnitor shall not be liable to the Indemnitee under this Agreement for any
legal expenses subsequently incurred by the Indemnitee in connection with
defense of the Third Party Claim. If an Indemnitor elects not to defend against
a Third Party Claim, or fails to notify an Indemnitee of its election as
provided in this Section 5(c)(ii), the Indemnitee may pay, compromise or defend
such Third Party Claim on behalf of, and for the account and risk of, the
Indemnitor. No Indemnitor shall consent to entry of any judgment or enter into
any settlement, except with the written consent of each affected Indemnitee, if
such judgment or settlement provides for anything other than money damages or
other money payments for which the Indemnitee is entitled to indemnification
under this Agreement or which does not contain as an unconditional term thereof
the giving by the claimant or plaintiff to the Indemnitee of a release from all
liability in respect of the Third Party Claim.
(iii)    If there is a reasonable likelihood that a Third Party Claim may
materially and adversely affect an Indemnitee, other than as a result of money
damages or other money payments for which the Indemnitee is entitled to
indemnification hereunder, the Indemnitee will have the right, after
consultation with the Indemnitor and at the cost and expense of the Indemnitor,
to assume the defense of the Third Party Claim in lieu of the Indemnitor with
counsel reasonably acceptable to the Indemnitor.


6



--------------------------------------------------------------------------------





(d)    Procedure for Non-Third Party Claims. With respect to any claim for
indemnification hereunder which does not result from a Third Party Claim, the
Indemnitor shall have a period of thirty (30) days after receipt of notice from
the Indemnitee within which to respond to the Indemnitee. If the Indemnitor does
not respond within the thirty (30) day period, the Indemnitor shall be deemed to
have accepted responsibility to make payment and shall have no further right to
contest the validity of such claim. If the Indemnitor does respond within the
thirty (30) day period and rejects the claim in whole or in part, the Indemnitee
shall be free to pursue such remedies as may be available to the Indemnitee
under applicable law.
(e)    Reduction of Claim or Loss. If the amount of any Claim or Loss shall, at
any time subsequent to payment pursuant to this Section 5, be reduced by
recovery, settlement or otherwise, the amount of such reduction, less any
expenses incurred in connection therewith, shall promptly be repaid by the
Indemnitee to the related Indemnitor.
6.
SLF Consents and Termination of Subscription Agreements.

(a)    Consent to Transfer. GBDC SLF hereby consents to the transfer of the GBDC
SLF Interests to GBDC, and GCIC SLF hereby consents to the transfer of the GCIC
SLF Interests to GBDC.
(b)    Effectiveness of Transfer. From and after the Effective Time, (i) RGA
shall no longer be a member of GBDC SLF, or a party to the limited liability
company operating agreement of GBDC SLF, and shall no longer have any rights or
obligations in connection therewith, and (ii) Aurora shall no longer be a member
of GCIC SLF, or a party to the limited liability company operating agreement of
GCIC SLF, and shall no longer have any rights or obligations in connection
therewith. From and after the Effective Time, GBDC shall own 100% of the limited
liability company interests of each of GBDC SLF and GCIC SLF.
(c)    Termination of Subscription Agreements. As of the Effective Time, the
subscription agreement between RGA and GBDC SLF and the subscription agreement
between Aurora and GCIC SLF shall be automatically terminated and of no further
force and effect, and the Transferors shall be released from all liabilities and
obligations in connection with such subscription agreements.
7.
Confidentiality.

All information furnished in writing by a party to this Agreement to a
Transferor in connection with this Agreement and the transactions contemplated
by it shall be kept confidential by Transferors and shall be used by the
Transferors only in connection with this Agreement and the transactions
contemplated hereby, except with the specific prior written consent of GBDC and
except to the extent that such information (i) is information which the
Transferors can demonstrate was already known to the Transferors when received,
(ii) at the time of disclosure or thereafter becomes lawfully obtainable from
other sources through no act or failure to act on the part of either Transferor,
(iii) is required to be disclosed in any document to be filed with any federal,
state, municipal or other governmental department, commission, board, bureau,
agency or instrumentality, domestic or foreign, or in connection with any
litigation; provided that, to the extent legally permissible, GBDC is given
prior notice to enable it to seek a protective order or similar relief, and
provided that the Transferors shall disclose only so much of the confidential
information as is legally required; (iv) is disclosed in connection with any
consultation with attorneys, accountants, employees, or other advisors retained
in connection with the transactions contemplated hereby under an obligation to
keep such information confidential, or (v) is required to be disclosed by court
order or otherwise mandated by law. Without limitation to the foregoing, the
Transferors shall not engage in the purchase, sale or other trading of
securities or


7



--------------------------------------------------------------------------------





derivatives thereof based upon confidential information received from any party
to this Agreement or any of their respective affiliates.
8.
General Provisions.

(a)    Notices. All notices, requests, demands and other communications required
or permitted under this Agreement shall be in writing and shall be deemed to
have been duly given and received when delivered by hand, courier or overnight
courier, when received by facsimile transmission, or three (3) days after the
date when posted by first class mail, with postage prepaid, addressed as follows
or to such other person or address as the respective party shall furnish to the
other parties in writing:
(i)    If to GBDC, to:
Golub Capital BDC, Inc.
200 Park Avenue, 25th Floor
New York, NY 10166
Attention: Gregory Robbins


(ii)    If to either Transferor, to:
RGA Reinsurance Company / Aurora National Life Assurance Company
16600 Swingley Ridge Road
Chesterfield, MO 63017
Attention: Brian Butchko


(b)    Assignment. This Agreement and all of its provisions shall be binding
upon and inure to the benefit of the parties and their respective successors and
assigns. This Agreement may not be assigned without the prior written consent of
each of the parties hereto.
(c)    Governing Law. This Agreement and the legal relations among the parties
shall be governed by and construed in accordance with the laws of the State of
New York without reference to the conflicts of laws principles thereof.
(d)    Counterparts. This Agreement may be executed in two or more identical
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Facsimile or other
electronic signatures shall be deemed acceptable and binding.
(e)    Interpretation. The headings of the Sections and subsections of this
Agreement are inserted for convenience only and shall not constitute a part of
or affect in any way the meaning or interpretation of this Agreement. The words
“include,” “includes” and “including” when used in this Agreement shall be
deemed in each case to be followed by the words “without limitation.” Defined
terms used in this Agreement shall have the same meaning whether defined or used
herein in the singular or the plural, as the case may be.
(f)    Entire Agreement. This Agreement and the other documents and certificates
delivered pursuant to the terms of this Agreement sets forth the entire
agreement and understanding of the parties with respect to the subject matter of
this Agreement and supersede all prior agreements, promises, covenants,
arrangements, communications, representations or warranties, whether oral or
written, by any officer, employee or representative of any party, including,
without limitation, any confidentiality agreement entered


8



--------------------------------------------------------------------------------





into by Transferors or GBDC or their respective agents or affiliates in respect
of the transactions contemplated herein.
(g)    Amendment: Waiver. This Agreement may be amended only by a written
instrument executed by Transferors and GBDC. Any failure of GBDC to comply with
any obligation, agreement or condition under this Agreement may only be waived
in writing by Transferors, and any such failure by Transferors may only be
waived in writing by GBDC, but any such waiver shall not operate as a waiver of,
or estoppel with respect to, any subsequent or other failure. No failure by a
party to take any action against any breach of this Agreement or default by the
other party shall constitute a waiver of such party’s right to enforce any
provision of this Agreement or to take any such action.
(h)    Third Parties. Except as specifically set forth or referred to in this
Agreement, nothing in this Agreement, expressed or implied, is intended, or
shall be construed, to confer upon or give to any Person or entity other than
the parties and their successors or assigns, any rights or remedies under or by
reason of this Agreement.
(i)    Additional Documents and Acts. Each of the parties agrees to execute and
deliver such additional documents, certificates and instruments, and to perform
such additional acts, as may be reasonably requested and as may be necessary or
appropriate to carry out the provisions of this Agreement and to consummate the
transactions contemplated by this Agreement.
(j)    Severability. If any term, provision, agreement, covenant or restriction
of this Agreement is held by a court of competent jurisdiction or other
authority to be invalid, void, or unenforceable, the remainder of the terms,
provisions, agreements, covenants and restrictions of this Agreement shall
remain in full force and effect and shall in no way be affected, impaired, or
invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party hereto. Upon such a determination, the parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a reasonably acceptable manner in order that
the transactions contemplated hereby may be consummated as originally
contemplated to the fullest extent possible.


[Signature page follows]


9



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Purchase Agreement, acting by
their duly authorized agents, as of the date first above written.


TRANSFERORS: 
RGA Reinsurance Company


Aurora National Life Assurance Company




By: /s/ Brian Butchko
       Name: Brian Butchko
Title: RGA Representative




By: /s/ Brian Butchko
       Name: Brian Butchko
Title: Aurora Representative


GBDC:
Golub Capital BDC, Inc.


By: /s/ David B. Golub
       Name: David B. Golub
Title: Chief Executive Officer


Solely with respect to Section 6:
Senior Loan Fund LLC
Golub Capital BDC, Inc., Member


By: /s/ David B. Golub
       Name: David B. Golub
Title: Chief Executive Officer
RGA Reinsurance Company, Member


By: /s/ Brian Butchko
       Name: Brian Butchko
Title: RGA Representative
















GCIC Senior Loan Fund LLC
Golub Capital BDC, Inc., Member


By: /s/ David B. Golub
       Name: David B. Golub
Title: Chief Executive Officer
Aurora National Life Assurance Company, Member


By: /s/ Brian Butchko
       Name: Brian Butchko
Title: Aurora Representative








